Title: To Benjamin Franklin from Jonathan Williams, Jr., 27 June 1784
From: Williams, Jonathan Jr.
To: Franklin, Benjamin




Dear & hond Sir.
St Germain 27 June 1784.

Mr Barclay desired me to deposit in the Consuls Office my last public Accounts as settled with you. I shall be much obliged

if you will please to transmit the Originals to him where they may be always open to public Inspection.
I am most dutifully & Affectionately Yours.

Jona Williams J



I return you Doctor Priestlys Paper which I have read with much pleasure.

 
Addressed: His Excellency / Doctor Franklin.
Notation: Williams 27 June 1784.—
